DETAILED ACTION
	Claims 93, 96-102, 104-109, 111-133 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV and species: nonsense mutation, SEQ ID NO: 180, ADAR2, muscular dystrophy (MD), in the reply filed on 5/31/2022 is acknowledged.
Claims 93, 96-102, 104-109, 111-113, 119, 131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Claims 114-118, 120-130, 132-133 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 114-118, 120-130, 132-133 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/097212 (hereafter “Klein”, cited in 9/6/2020 IDS) in view of Senis et al. (Biotechnol. J. 2014, 9:1402–1412; hereafter “Senis”).
Klein teaches oligonucleotide constructs comprising a recruiting portion capable of binding a nucleic acid editing enzyme and an antisense targeting portion that hybridizes to a target RNA sequence to be edited, such that when the enzyme is contacted with the oligonucleotide and target RNA, a chemical modification on a ribonucleotide base in the target RNA occurs (e.g., see page 3, lines 1-25 (3:1-25); claim 1; page 8:1-6).  Klein teaches that the constructs are suitable for therapeutic use and can be included with a pharmaceutical acceptable carrier (see page 26:1-6).  Klein teaches that upon hybridization, the antisense region of the oligonucleotide and that target RNA form a mismatch corresponding to a cytosine of the antisense region and an adenosine of the target RNA (e.g., see 8:1-6).  Klein teaches that the mismatch can be centrally positioned with respect to the antisense targeting region (e.g., see Figures 1-2).  Klein teaches that the editing enzyme can be ADAR2 (e.g., see claim 9, page 16:28-32). Klein teaches that the editing enzyme utilized by the construct can be naturally present (i.e., endogenous) in a human cell into which the construct is administered (e.g., see abstract; claims 1-3, 8-9, etc.). Klein teaches the use of recruiting domains comprising stem-loop and bulge structures (e.g., see beginning at page 12, line 32). Regarding claim 124 which requires that the recruiting domain comprises a sequence that has at least 90% sequence identity to SEQ ID NO: 180 (the elected sequence), Klein teaches that the recruiting portion of the construct can comprise full length GluRB recruiting portion for ADAR1 or ADAR2 including the specific sequences identified by Klein as SEQ ID NO: 38 or SEQ ID 39 (see page 38:18-25). It is noted that Klein’s SEQ ID NO: 38 comprises a sequence which is 100% identical to instant SEQ ID NO: 180 (see sequence alignment below).  Regarding claims 125-127 which require the antisense targeting region comprises a length in the range of “about 50” to “about 150” including “about 50” and “about 100” nucleotides, it is noted that Klein teaches that the targeting portion may be up to 200 nucleotides in length but also teaches that longer than 50 is not necessary; and preferably shorter than 200 nucleotides, shorter than 100 nucleotides, and shorter than 50 nucleotides (e.g., see page 5:8-12; 10:16-20).  Klein teaches that the target RNA sequence can comprise a missense mutation that is corrected by the construct (e.g., see Example 3 beginning on page 34).  Klein also teaches that the target RNA sequence can be dystrophin and can be used to treat Duchenne/Becker Muscular Dystrophy (MD) (e.g., see page 24:4-10; 26:26-31). Klein teaches that the oligonucleotide construct can be mixed with PBS (phosphate buffered saline) and other agents which is then administered to cells (e.g., see page 36:1-4).
Klein does not teach a DNA vector encoding the oligonucleotide construct, wherein the DNA vector is an AAV.
Senis teaches AAV vectors, including AAV derived from AAV2 or AAV8, useful for targeting and delivery of CRISPR/Cas9 components that include guide RNAs comprising a recruiting domain (i.e. tracrRNA) and a targeting domain (i.e. crRNA), as well as the cas9 enzyme itself (e.g., see abstract; Figure 1, page 1404 under “2.3 Cell culture and AAC vector production”, page 1410 first full paragraph, etc.).  Senis also teaches that the AAV vector can be formulated with PBS to make a composition that is delivered to a subject (e.g., see page 1405 under “2.10 Mouse work”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the date the invention was filed to incorporate the recruiting and targeting oligonucleotide of Klein, into an AAV vector taught by Senis, and create a composition comprising the AAV and PBS for delivery to a subject with a reasonable expectation of success. One of ordinary skill in the art would have had a reason to do so, since Senis teaches that AAV vectors allow for robust delivery of oligonucleotides comprising targeting and recruiting domains. One of ordinary skill in the art would have been motivated to achieve the same robust and specific delivery of the RNA editing components of Klein that are disclosed by Senis. Since all such compositions and methods steps required to make such compositions were well known at the time of filing and disclosed in detail by the combination of the instantly cited prior art, one of ordinary skill in the art would also have had a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.  It is also noted that the AAV vector encoded polynucleotide would necessarily not comprise chemical modification.  It is further noted that the limitation “formulated for parenteral administration” in claim 133 is considered an intended use for the composition which does not impart any specific structural limitations to the composition and since the AAV composition formulated in PBS for delivery to a subject could be administered parenterally, it meets the structural limitations of the claim.

SEQUENCE ALIGNMENT INFORMATION:

  Query Match             100.0%;  

Qy  1 GUGGAAUAGUAUAACAAUAUGCUAAAUGUUGUUAUAGUAUCCCACNNNNNNC 52 (Instant SEQ ID NO:180)
      |||||||||||||||||||||||||||||||||||||||||||||      |
Db  1 GUGGAAUAGUAUAACAAUAUGCUAAAUGUUGUUAUAGUAUCCCACACUGAGC 52 (Klein’s SEQ ID NO:38)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 114-118, 120-130, 132-133 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9, 16-17, 19-20, 22-26, 28, 33, 35, 38 of copending Application No. 16/864,911 (reference application). 
It is noted that the rejection is a provisional rejection as the ‘911 application has not issued, but a Notice of Allowability was mailed on 6/13/2022 and should the ‘911 claims become a patent, the instant provisional rejection will automatically become a non-provisional rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, which are drawn to a composition comprising a DNA vector encoding a polynucleotide comprising a recruiting domain that is recognized by an enzyme and an antisense region that hybridizes to a target RNA, , wherein the enzyme, when contacted with the polynucleotide and the target RNA, performs a chemical modification n a ribonucleotide base comprised in a nucleotide of the target RNA (see claim 114), is broader in scope and encompasses the AAV vector plasmid of the indicated claims of the ‘911 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635